Citation Nr: 0531568	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his service connection claim for a back disability.  

The appellant and his daughter appeared at a hearing held at 
the RO on June 29, 1995.  A transcript of that hearing has 
been associated with the record on appeal.  The veteran also 
testified at a hearing in February 1997 before a Member of 
the Board.  A transcript of that hearing has been associated 
with the record on appeal.  Because the Member of the Board 
who conducted the hearing in February 1997 subsequently 
retired from the Board, the veteran was offered the 
opportunity to have a hearing before an active Veterans Law 
Judge.  In July 2003 the veteran declined an additional 
hearing.  

This case was previously before the Board in April 1997 and 
September 1999, and was remanded for additional development.  
In an August 2003 decision, the Board found new and material 
evidence had been received to reopen the veteran's claim, and 
it was remanded to the RO for further development.  It has 
now been returned to the Board.  This case was certified to 
the Board by the San Juan, Puerto Rico, RO.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence has not been presented tending to 
establishing that the veteran has a current back disability 
that began during active military service or within a year 
thereafter, or that is related to any incident of such 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  VA regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, such as arthritis, when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309. 

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran contends he injured his back in 1956 after 
falling from a top bunk.  He states he was hospitalized for 
several days thereafter for medical treatment of his back.  

The veteran's May 1955 service entrance medical examination 
was negative for any abnormalities of the back at the time of 
service induction.  However, in October 1956, he was treated 
for a strained back.  His back was taped and he was given 
medication.  Subsequently, his February 1957 service 
separation medical examination was negative for any 
abnormalities of the spine.  On his concurrent report of 
medical history, he denied any history of bone, joint, or 
other deformity.  

In August 1969, the veteran underwent VA medical examination 
pursuant to a pending compensation claim for a back 
disability.  He reported a history of low back pain following 
an accidental fall in service.  His current symptoms included 
pain and tenderness of the low back.  X-rays of the cervical 
and thoracolumbar spine were negative.  The final diagnosis 
was of chronic fibromyositis of the cervico-thoracolumbar 
paravertebral muscles.  The examiner did not indicate a date 
of onset for this disability.  

Also in August 1969, a statement was received from a private 
physician, R.A.G., M.D.  Dr. G. stated that the veteran had 
reported back pain for the past 2-3 years.  Spondylosis was 
diagnosed.  

In a December 1994 statement, a friend of the veteran, 
T.N.T., stated he had witnessed the veteran fall three times 
while in military service in Iceland.  Based upon this 
statement, the veteran filed an application to reopen his 
claim for service connection for a back disability.  

More recently, the veteran was examined by VA in April 2002.  
Lumbar myositis was diagnosed.  The examiner also stated that 
this disability was likely not related to military service.  
However, the examiner failed to note the veteran's October 
1956 in-service treatment for a strained back.  Therefore, on 
remand in August 2003, a new VA medical examination and 
opinion was requested by the Board.  

On VA examination in May 2004, the veteran reported a history 
of low back pain beginning military service.  His pain was 
along the entire length of the spine, with radiation into the 
upper and lower extremities.  On physical examination, the 
veteran had limitation of motion; however, the examiner noted 
the veteran had significantly more range of motion while 
dressing and undressing than he displayed on testing.  
Myositis of the musculature of the cervical and thoracolumbar 
spine and degenerative disc disease of the spine were 
diagnosed.  After physically examining the veteran and 
reviewing the entire claims file, the examiner concluded that 
the veteran's current spinal disabilities were "not at least 
as likely as not etiologically related to [the veteran's] low 
back complaints in service."  The examiner noted that the 
veteran's February 1957 service separation examination was 
negative for a back disability, and that he did not seek 
treatment for a back disability for many years thereafter.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a back disability.  While the veteran 
was diagnosed and treated for a strained back likely 
resulting from a fall in service, the evidence indicates this 
injury was acute and transitory, as no disability of the back 
was subsequently noted on service separation examination in 
February 1957.  Additionally, the veteran did not seek 
treatment for a back disability until many years following 
service.  According to the August 1969 statement from Dr. 
R.A.G., the veteran only had a 2-3 year history of back pain, 
indicating onset in the mid-1960's, nearly 10 years after 
service separation.  

Thus, the evidence does not support a finding of a chronic 
back disorder in service.  The United States Court of Appeals 
for Veterans Claims (Court) has held that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).  While the veteran has indicated that he has a 
back disorder which began during service, the earliest post-
service medical records reflecting pertinent complaints or 
treatment are dated more than 10 years after the veteran's 
release from service.  The sole evidentiary basis for the 
asserted continuous symptomatology is lay testimony with no 
medical evidence indicating the presence of pertinent 
symptoms.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Finally, on VA examination in May 2004, a VA physician 
concluded, after personally examining the veteran and 
reviewing the entire medical record, that it was unlikely 
that the veteran's current back disabilities were 
etiologically related to the strained back treated in 
service.  In the absence of any competent evidence 
establishing the veteran's current disability had its onset 
during active military service or within a year thereafter, 
service connection for a back disability must be denied.  

The veteran has submitted his own as well as other lay 
testimony asserting that his current spinal disability began 
during service.  However, a lay person, is not qualified to 
offer medical opinion evidence to the Board.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992);  see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the lay statements to the effect that the veteran has a 
back disability that began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability, as the evidence does not indicate this disability 
began during military service or within a year thereafter, or 
that it is related to any incident of such service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was enacted.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1995 Statement 
of the Case, the various Supplemental Statements of the Case, 
and April 2002 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in East Orange, NJ, and these records were 
obtained.  Private medical records have also been obtained, 
as indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA orthopedic examinations in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

Also, the Board has considered the holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claim on appeal in February 1995, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in July 2005, 
in light of the additional development performed subsequent 
to February 1995.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for a back disability is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


